DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 6, and 8 objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites, “the metal housing and the terminal are sealing connected to the insulating member by means of heat or adhesion.” The phrasing of the “..are sealing connected” appears to be due to mistranslation. The claim would be clearer if it recited, ““the metal housing and the terminal are sealed to the insulating member by means of heat or adhesion.” Claim 5 similarly recites, “sealing connected” and should be amended. 
Claims 2, 4, 6, and 8 recite the term, “end surface.” The term appears to be a mistranslation of the term, “outer surface.” Appropriate amendment of the term is required. It is also noted that should Applicant amend the term in the claims that the specification should similarly be amended such that the claim term has antecedent basis in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 3-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite, “the second electrode tab.” There is insufficient antecedent basis for this term in the claim. It is believed that the claim means to refer to the earlier recited, “the at least one second electrode tab.” The claim is interpreted in this manner. It is suggested that Applicant amend the claims to recite, “the at least one second electrode tab” such that the term has proper antecedent basis.
Claims 9 and 10 recite, “wherein the safety vent is configured as a safety exhaust line with an exhaust pressure relief function.” It is unclear what structure is imparted by the term, “safety exhaust line” as it does not appear to be a common term in the art. Moreover, the specification does not provide additional description to what the term means. Accordingly, it is unclear what the scope of the claim term is.
Claims 9 and 10 are interpreted as meaning, “wherein the safety vent is configured to relieve excess pressure in the button-type lithium ion battery.”
It is suggested that Applicant provide clarification for the claim term in a manner that is originally supported in the specification.
Claim 12 recites, “the separators are made into a bag type…” It is unclear what the scope of the term, “bag type” imparts to the structure of the separator. It is also unclear if this is an issue simply arising from mistranslation. It is recommended that Applicant clarify the term in a manner that is supported in the originally filed specification, or to amend the claim to recite, “…the separators enclose the cathodes or the anodes…” The claim is interpreted in this manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie (WO2021244618A1). Xie is relied upon for its priority date of June 03, 2020, which predates the earliest effective filing date of the present application of June 05, 2020. A machine translation of Xie accompanies this Action.
Regarding claim 1, Xie teaches a button-type lithium ion battery (title, [001], FIG. 12) comprising:
	a metal housing (bottom case 101 and top cover 102; [078], [083]; housing can be made of stainless steel, copper, or iron, all of which are metals ([080]));
	a cell (analogous to battery core 20, FIG. 9) received in the metal housing (see FIGS. 9 and 12);
	a terminal (counterbore 302; [089]), disposed on an outside of the metal housing (see FIG. 12);

	at least one second electrode tab (second pole piece 202, FIG. 10 (not referred to on FIG. 12)), arranged on the cell (see FIG. 12) and electrically connected to the terminal (second pole piece 202 is electrically connected to counterbore 302); and
	 an insulating member (sealing rubber ring 50, FIG. 12; [081]) disposed between the metal housing and the terminal (the sealing ring 50 on FIG. 12 is disposed between the alleged terminal 302 and the top cover 102 of the alleged metal housing);
	wherein the insulating member is insulating and sealing the metal housing and the terminal (the term, “sealing” of “sealing rubber ring 50” meets the sealing limitation of the claim; the term, “rubber” of “sealing rubber ring 50” meets the insulating limitation of the claim);
	a polarity of the at least one first electrode tab is opposite to that of the at least one second electrode tab ([096]);
	a polarity of the metal housing is opposite to that of the terminal (this structure would be inherent to the battery, otherwise the battery would short-circuit and would not be useful as a battery);
	the metal housing and the terminal are sealing connected to the insulating member by means of heat or adhesion (“sealed together by a sealing rubber ring 50 by heating and pressing” ([0104])). 
Regarding claim 2, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Xie also teaches:
wherein an end surface of the metal housing contacting the insulating member, and

Regarding claim 3, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Xie also teaches wherein a first insulating layer is arranged between the second electrode tab and the metal housing (see FIG. 12, the sealing rubber ring 50 surrounds both the top portion and bottom portion of the top cap 102, which necessarily results in a “first insulating layer” (i.e., the portion covering the bottom portion of the top cap 102) arranged between the second electrode tab 202 and the metal housing (top cap 102)).
Regarding claim 4, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Xie also teaches wherein a second insulating layer is arranged on a portion of end surfaces of the second electrode tab toward the metal housing (“[t]he surfaces of the first tab and the second tab can also be attached with protective glue respectively.” ([050])).
Regarding claim 5, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Xie also teaches wherein the metal housing comprises a metal shell (bottom case 101 [078]), and a cover plate (top cover 102; [083]) disposed at a side of the metal shell (see FIG. 12) and sealing connected to the metal shell ([0104]);
	the cell is received in the metal shell (see FIGS. 9 and 12);
	the at least one first electrode tab is electrically connected to the metal shell or the cover plate ([098]);

Regarding claim 7, Xie teaches the button-type lithium ion battery according to claim 5 as described above. Xie also teaches:
wherein an injection hole (liquid injection port 301, FIG. 9) is defined on a surface of the metal shell or the cover plate (the injection port is defined by the alleged cover plate 102 and counterbore 302, which is held to meet the limitation);
a cover sheet (sealing member 40, FIG. 12) is arranged on an outside of the metal shell or the cover plate for sealing the injection hole (sealing member 40 is arranged outside of the cover plate, which is held to meet the limitation). 
Regarding claim 12, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Regarding claim 12, the claim is interpreted as a Markush group where the cell is one of (1) a winding structure or (2) a stacking structure. The claim limitations of “the separators enclose the cathodes or the anodes; the cathodes are connected in parallel with each other, the anodes are connected in parallel with each other” are interpreted as being associated only with (2) the stacking structure. 
Xie teaches the first wherein the cell (battery 20, FIG. 9) is a winding structure ([094] describes the winding process; the winding structure is self-evident from FIG. 12), and thus meets the limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Xie (WO2021244618A1) in view of Tamachi (US20170207491A1).
Regarding claim 6, Xie teaches the button-type lithium ion battery according to claim 5 as described above.
Xie does not teach wherein a safety vent is arranged on an inner or outer end surface of the metal shell, the cover plate or the terminal to vent an internal overpressure.
However, Tamachi teaches the deficient limitation. Tamachi relates to button-type electrochemical cells and is thus analogous art. 

Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the button-type lithium ion battery of claim 5 as taught by Xie, wherein a safety vent is arranged on an outer surface of the cover plate to vent internal overpressure as taught by Tamachi. The skilled person would have been motivated to do so to vent gas when internal pressure rises in the battery ([0120]).
Regarding claim 8, Xie teaches the button-type lithium ion battery according to claim 7 as described above. 
Neither Xie nor Tamachi teach specifically where a safety valve is arranged on an inner or outer end surface of the cover sheet to vent an internal overpressure. However, the limitation would have been obvious in view of Tamachi as described below. Tamachi relates to button-type electrochemical cells and is thus analogous art.
Tamachi teaches a safety vent (weakened portion 27, FIG. 13; [0119]) arranged on an outer surface of a cover plate (second container 25, FIGs. 2 and 13) to vent internal overpressure ([0120]). Tamachi does not specifically teach a cover plate (Xie teaches the alleged cover plate) or that the safety vent is arranged on the cover plate. Thus, Xie and Tamachi teach every element claimed, with the only difference between the claimed invention and Xie and Tamachi being the lack of actual combination of elements.
The safety vent of Tamachi is merely a weakened portion designed to rupture in the event of overpressure that is commonplace in the art of secondary batteries. The skilled person could have combined the safety vent of Tamachi with the cover plate of Xie by the methods taught by 
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by the combination of prior art elements according to known methods to yield predictable results, such that the button-type lithium ion battery according to claim 7 as taught by Xie includes a safety valve is arranged on an inner or outer end surface of the cover sheet to vent an internal overpressure as taught by Tamachi. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 §I.A.
Regarding claims 6 and 9, Xie in view of Tamachi teach the button-type lithium ion battery according to claims 6 and 8 as described above. As noted above, the recitation of, “wherein the safety vent is configured as a safety exhaust line with an exhaust pressure relief function” is indefinite (see §112(b) rejections above). The claim is interpreted as meaning, “wherein the safety vent is configured to relieve excess pressure in the button-type lithium ion battery.” Xie in view of Tamachi would necessarily teach wherein the safety vent is configured to relieve excess pressure. See [0120] of Tamachi.
Regarding claim 11, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Xie does not teach wherein the insulating member is made of non-metallic materials comprising one or more of polypropylene, polyethylene, polyetheretherketone, polyfluoroalkoxy, nylon, or epoxy resins. 

Tamachi teaches insulating member (ring films 31 and 32, FIG. 2; [0075]-[0076]) for thermally fusing the battery components together ([0086]) in the same manner as claimed. In this regard, Tamachi teaches the suitability of polyethylene and polypropylene as an insulating material ([0075]). 
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have used polyethylene and/or polypropylene into the alleged insulating member of Xie because Tamachi teaches these materials’ suitability as an insulating material and for fusing battery components together ([0075], [0086]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2012094250A: this reference appears to anticipate all but claims 8 and 11, except for that this reference discloses the cylindrical type battery and not a “button-type” battery as claimed;
US20200403210A1: this reference appears to anticipate at least claim 1 (see FIG. 2); and
KR20200020619A: this reference appears to anticipate at least claim1 (see FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721